DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 04/16/2021. Claims 1-14 are amended. Claims 1-14 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner Note
Applicant’s amendment to claims 2, and 5 obviates previously raised claims 2, and claim objections.
Applicant’s amendment to independent claims obviates previously raised claims 1, 13, and 14 U.S.C .112(b), second paragraph rejection.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email with Amit Sinhgal (Reg. No. 71,021) on 05/21/2021. 
 The application has been amended as follows:
Please replace claim 1 with:
1. (Currently Amended) An information processing apparatus comprising:
            a memory configured to store a boot program for a system of the information processing apparatus;
            a detection circuit configured to detect a tampering of the boot program stored in the memory;
            a monitoring circuit configured to monitor a signal communicated between the detection circuit and the memory, count edges of the signal communicated between the detection circuit in a case where a number of the counted edges of the signal communicated between the detection circuit and the memory when a predetermined time, determined in accordance with a period of time for detecting the tampering of the boot program, has passed after clocking has started does not exceed a predetermined value; and
            a notification circuit configured to provide notification of information related to a cause of failure of the start-up of the system, which is detected by the monitoring circuit.


Please cancel claims 3-4.

Please replace claim 5 with:
5. (Currently Amended) The information processing apparatus according to claim 1[[ 3]],
	wherein the monitoring circuit is further configured to detect that the start-up of the system has failed due to a failure of the detection circuit in a case where an edge of a selection signal indicating that the detection circuit selects the memory as a communication target is not detected when the predetermined time has passed after the clocking has started.

Please replace claim 6 with:
6. (Currently Amended) The information processing apparatus according to claim 1[[ 3]],
	wherein the monitoring circuit is further configured to detect that the start-up of the system has failed due to a failure of the memory in a case where an edge of a data signal transmitted from the memory to the detection circuit has not been detected even though an edge of a selection signal indicating that the detection circuit selects the memory as a communication target has been detected when the predetermined time has passed after the clocking has started.

Please replace claim 7 with:
7. (Currently Amended) The information processing apparatus according to claim 1[[ 3]],
	wherein, in a case where an edge of a selection signal indicating that the detection circuit selects the memory as a communication target and an edge of a data signal communicated 
	the monitoring circuit is further configured to determine whether or not a number of counted edges of the data signal communicated between the detection circuit and the memory exceeds a predetermined value, and 
	the monitoring circuit is further configured to detect that the system has normally started in a case where the number of counted edges of the data signal exceeds the predetermined value.

Please replace claim 13 with:
13. (Currently Amended) A control method for an information processing apparatus comprising:
	a memory configured to store a boot program for a system of the information processing apparatus; and
	a detection circuit configured to detect a tampering of the boot program stored in the memory,
	the method comprising:
		monitoring a signal communicated between the detection circuit and the memory, counting edges of the signal communicated between the detection circuit and the memory, and detecting a start-up of the system has failed due to the tampering of the boot program in a case where a number of the counted edges of the signal communicated between the detection circuit and the memory when a predetermined time, determined in accordance with a period of time for detecting the tampering of the boot program, has passed after clocking has started does not exceed a predetermined value; and
		providing notification of information related to a cause of failure of the start-up of the system, which has been detected in the monitoring.

Please replace claim 14 with:
14. (Currently Amended) A non-transitory storage medium on which is stored a computer program for making a computer execute a method for an information processing apparatus comprising:

	a detection circuit configured to detect a tampering of the boot program stored in the memory,
	the method comprising:
		monitoring a signal communicated between the detection circuit and the memory, counting edges of the signal communicated between the detection circuit and the memory, and detecting a start-up of the system has failed due to the tampering of the boot program in a case where a number of the counted edges of the signal communicated between the detection circuit and the memory when a predetermined time, determined in accordance with a period of time for detecting the tampering of the boot program, has passed after clocking has started does not exceed a predetermined value; and
		providing notification of information related to a cause of failure of the start-up of the system, which has been detected in the monitoring.


Allowable Subject Matter
Claims 1-2, and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relates to a verification circuit provided in an information processing apparatus verifies the presence or absence of the tampering of a boot program stored in a memory. A monitoring circuit monitors a signal communicated between the verification circuit and the memory and detects that the start-up of a system has failed due to the tampering of the boot program based on a monitoring result of the signal. Subsequently, the monitoring circuit provides notification of information related to a cause of failure of the start-up of the system.
Regarding claim 1, although the prior art of record teaches an information processing apparatus comprising: a memory configured to store a boot program for a system of the information processing apparatus; a detection circuit configured to detect a tampering of the boot program stored in the memory; a notification circuit configured to provide notification of information related to a cause of failure of the start-up of the system, which is detected by the monitoring circuit.
 	None of the prior art, alone or in combination teaches a monitoring circuit configured to monitor a signal communicated between the detection circuit and the memory, count edges of the signal communicated between the detection circuit and the memory, and detect that a start-up of the system has failed due to the tampering of the boot program in a case where a number of the counted edges of the signal communicated between the detection circuit and the memory when a predetermined time, determined in accordance with a period of time for detecting the tampering of the boot program, has passed after clocking has started does not exceed a predetermined value in view of the other limitations of claim 1.
Regarding claim 13, although the prior art of record teaches a control method for an information processing apparatus comprising: a memory configured to store a boot program for a system of the information processing apparatus; and a detection circuit configured to detect a tampering of the boot program stored in the memory, providing notification of information related to a cause of failure of the start-up of the system, which has been detected in the monitoring.
None of the prior art, alone or in combination teaches monitoring a signal communicated between the detection circuit and the memory, counting edges of the signal communicated between the detection circuit and the memory, and detecting a start-up of the system has failed due to the tampering of the boot programe in view of the other limitations of claim 13.
Regarding claim 14, although the prior art of record teaches a non-transitory storage medium on which is stored a computer program for making a computer execute a method for an information processing apparatus comprising: a memory configured to store a boot program of a system of the information processing apparatus; and a detection circuit configured to detect a tampering of the boot program stored in the memory, providing notification of information related to a cause of failure of the start-up of the system, which has been detected in the monitoring.
 	None of the prior art, alone or in combination teaches monitoring a signal communicated between the detection circuit and the memory, counting edges of the signal communicated between the detection circuit and the memory, and detecting a start-up of the system has failed due to the tampering of the boot program in a case where a number of the counted edges of the signal communicated between the detection circuit and the memory when a predetermined time, determined in accordance with a period of time for detecting the tampering of the boot program, has passed after clocking has started does not exceed a predetermined value in view of the other limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497